Bloodworth, J.
1. The amendment to the motion for a new trial in this ease contains several grounds all based upon alleged errors in the charge.
(a) “The accused was not convicted of murder, but was convicted of manslaughter. Eor this reason the instruction on the subject of malice could not have been prejudicial to the accused in any of the respects or for any of the reasons pointed out in the assignments of error.” Dunwoody v. State, 23 Ga. App. 93 (97 S. E. 561), citing Simpson v. State, 12 Ga. App. 292 (77 S. E. 105); Gray v. State, 12 Ga. App. 634 (77 S. E. 916); Land v. State, 11 Ga. App. 761 (2) (76 S. E. 78).
(Z>) “In criminal law, conspiracy is a combination or agreement between two or more persons to do an unlawful act, and may be established by proof of acts and conduct, as well as by direct proof or by express agreement.” Bolton v. State, 21 Ga. App. 184, 188, and cases cited (94 S. E. 95).
(o) “Where there is evidence sufficient to raise a doubt, however slight, upon the point, whether the crime be murder or manslaughter, voluntary or involuntary, the court should instruct the jury upon these grades of manslaughter as well as murder.” Jackson v. State, 76 Ga. 473. And see Smith v. State, 23 Ga. App. 76 (4) (97 S. E. 454).
2. The rulings in the foregoing cases dispose of several of the grounds of the motion for a new trial, and the excerpts from the charge which are complained of in the other grounds of the amended motion are not erroneous for any reason' alleged. The verdict is supported by ample evidence and has the approval of the trial judge, and the judgment is Affirmed.

Broyles, C. J., and Luke, J., ooncur.